DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on May 7, 2021.  
Claims 1-2, 5-10, and 20 have been amended.  
Claims 3-4 have been cancelled.  
Claims 11-19 have been withdrawn.  
Claims 1-2 5-10, and 20 are pending.

Response to Amendment
Amendments to Claims 1-2, 5-10, and 20 are acknowledged.  Amendments to Claims 1, 7, and 20 are sufficient to overcome the 35 USC 112(f), 35 USC 112(b), and 35 USC 112(a) rejections of Claims 1, 7, and 20. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 20 recites the following abstract concepts that are found to include “abstract idea”:
An information processing system, comprising:




receive information associated with a selection of a settlement service from a plurality of settlement services, wherein
each of the plurality of settlement services corresponds to a respective electronic money of a plurality of electronic moneys associated with an IC card, and
the IC card is in a specific proximity to the information processing apparatus; 
perform settlement of a commercial transaction to generate log information, wherein
the generated log information is associated with the settlement of the commercial transaction,
the settlement is performed based on the selected settlement service of the plurality of settlement services, and
the log information includes a time at which the settlement is performed; and 
supply the generated log information

acquire the log information from the information processing apparatus, and 
supply at least a part of the log information to a second information processing apparatus that is associated with a first business operator, wherein

Claim 20 is directed to a series of steps for performing actions in the settlement of a financial transaction, which is a commercial interaction and thus grouped as a certain 

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the information processing apparatus, servers, and circuitry are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because 

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, supplying log information to the server/acquiring log information by the server and supplying log information to another device from the server using circuitry, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.

Independent Claim 1 recites an information processing apparatus that perform substantially the same steps as Claim 20, and are thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claims 2 and 5-9 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2 and 5-9 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.






Independent claim 10 recites step limitations that are not integrated with the information processing method mentioned in the preamble.  Claim 10 does recite a computing step, but it could be performed mentally or manually on paper.  Mere recitation of information processing in the preamble in a manner such that the machine fails to patentably limit the scope of the claim does not make the claim fall within a statutory class under 35 U.S.C. 101.  As such, the claim is rejected as not being directed towards statutory subject matter.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 2009/0026256 “Kameda”, in view of US Pat Pub No 2014/0310117 “Moshal”, and further in view of US Pat Pub No 2003/0018577 “Fukashima”.

As per Claims 1, 10 and 20, Kameda discloses an information processing apparatus, method, and system including an information processing apparatus that processes information and a server that exchanges information with the information processing apparatus, wherein 
an information processing apparatus (Kameda: [0022], a POS terminal to perform settlement processing based on the transaction amount sent from the settlement terminal); and
a server configured to communicate with the information processing apparatus (Kameda: [0022] communicate with an administration server), wherein 
the information processing apparatus includes:
first circuitry configured to:
receive information associated with a selection of a settlement service from a plurality of settlement services, wherein
the IC card is in a specific proximity to the information processing apparatus (Kameda: [0024], a contact zone of which center surface of the IC card is placed using a RF circuit unit for communication with the IC card); 
perform settlement of a commercial transaction to generate log information (Kameda: [0024] settlement control unit for performing the settlement processing and an output control unit for controlling the information outputting unit), wherein
the generated log information is associated with the settlement of the commercial transaction (Kameda: [0030] the settlement control unit stores the electronic money usage history of the electronic money service in the storage unit and sends the electronic money usage history to the administration server of the electronic money service via the communication device),

the log information includes a time at which the settlement is performed (Kameda: [0027] stores information of the usage of the electronic money service including the time and transaction date and the like); and 
supply the generated log information to the server (Kameda: [0030] the settlement control unit stores the electronic money usage history of the electronic money service in the storage unit and sends the electronic money usage history to the administration server of the electronic money service via the communication device), and 
the server includes second circuitry configured to: 
acquire the log information from the information processing apparatus, and 
supply at least a part of the log information to a second information processing apparatus that is associated with a first business operator, wherein the server is associated with a second business operator different from the first business operator.

Kameda fails to disclose an information processing apparatus, method, and system including an information processing apparatus that processes information and a server that exchanges information with the information processing apparatus, wherein 
the information processing apparatus includes:
first circuitry configured to:

each of the plurality of settlement services corresponds to a respective electronic money of a plurality of electronic moneys associated with an IC card, and
the server includes second circuitry configured to: 
acquire the log information from the information processing apparatus, and 
supply at least a part of the log information to a second information processing apparatus that is associated with a first business operator, wherein the server is associated with a second business operator different from the first business operator.

Moshal teaches an information processing apparatus, method, and system including an information processing apparatus that processes information and a server that exchanges information with the information processing apparatus, wherein 
the server includes second circuitry configured to: 
acquire the log information from the information processing apparatus (Moshal: [0055], scanner app transmits to the application server the merchant identification code, the bill identification number, the amount due and the details of a payment instrument to be used for payment.  Once the details of the selected payment instrument have been received at the application server, the particulars of the financial transaction are sent to a payment processor for processing), and 
supply at least a part of the log information to a second information processing apparatus that is associated with a first business operator, wherein the server is associated with a second business operator different from the first business operator (Moshal: [0055], scanner app transmits to the application server the merchant identification code, the bill identification number, the amount due and the details of a payment instrument to be used for payment.  Once the details of the selected payment instrument have been received at the application server, the particulars of the financial transaction are sent to a payment processor for processing). 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kameda to include supplying log information to the server without intervention of a commercial transaction processing unit as taught by Moshal, with the settlement processing unit as taught by Kameda with the motivation of improving the security of the system (Moshal: [0083]).

Kameda and Moshal fail to disclose an information processing apparatus, method, and system including an information processing apparatus that processes information and a server that exchanges information with the information processing apparatus, wherein 
the information processing apparatus includes:
first circuitry configured to:
receive information associated with a selection of a settlement service from a plurality of settlement services, wherein


Fukashima teaches an information processing apparatus, method, and system including an information processing apparatus that processes information and a server that exchanges information with the information processing apparatus, wherein 
the information processing apparatus includes:
first circuitry configured to:
receive information associated with a selection of a settlement service from a plurality of settlement services (Fukashima: [0094], the store device reads balances of respective electronic money kinds from the IC card that the user has), wherein
each of the plurality of settlement services corresponds to a respective electronic money of a plurality of electronic moneys associated with an IC card (Fukashima: [0094], the user can select a payment method from among credit, electronic money A, electronic money B and MIX.  the store device reads balances of respective electronic money kinds form the IC card…The user can determine a payment method).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kameda and Moshal to include an IC card with a plurality of settlement services as taught by Fukashima, with the settlement processing unit as taught by Kameda and Moshal with the motivation of using electronic money for settlement of account at the store without being conscious of the kind of the electronic 

As per Claim 2, Kameda discloses the information processing apparatus, further comprising: 
perform short-range wireless communication with the IC card positioned closely thereto (Kameda: [0024] and [0030]), 
perform exchange of information with the IC card based on the short-range wireless communication, and subtract an amount of money of the commercial transaction from the electronic money that corresponds to the selected settlement service (Kameda: [0030] and [0036]).  

As per Claim 5, Kameda fails to disclose the information processing apparatus, wherein 
the log information further includes a settlement money amount that indicates settled amount of money of the commercial transaction.

Moshal teaches the information processing apparatus, wherein 
the log information further includes a settlement money amount that indicates settled amount of money of the commercial transaction (Moshal: [0056]-[0058]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kameda to include supplying log information to the server 

As per Claim 6, Kameda discloses the information processing apparatus, wherein 
the log information further includes user identification information and settlement identification information (Kameda: [0023]),
the user identification information corresponds to information of a user associated with the IC card (Kameda: [0023]), and 
the settlement identification information corresponds to the settlement (Kameda: [0023]).  

As per Claim 7, Kameda discloses the information processing apparatus, wherein the circuitry is further configured to perform the commercial transaction (Kameda: [0030]).  

As per Claim 8, Kameda fails to disclose the information processing apparatus, wherein the circuitry is further configured to:
receive a request form the server that is associated with a first business operator,
provide the log information based on the request, and
the information processing apparatus is associated with a second business operator different from the first business operator.


receive a request form the server that is associated with a first business operator (Moshal: [0055]),
provide the log information based on the request (Moshal: [0055]), and
the information processing apparatus is associated with a second business operator different from the first business operator (Moshal: [0055]).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kameda to include supplying log information to the server without intervention of a commercial transaction processing unit as taught by Moshal, with the settlement processing unit as taught by Kameda with the motivation of improving the security of the system (Moshal: [0083]).

As per Claim 9, Kameda discloses the information processing apparatus, wherein the circuitry is further configured to: 
perform communication with the server (Kameda: [0050]), and
supply the log information to the server based on the communication with the server (Kameda: [0050]).  

Response to Arguments
Applicant's arguments filed May 7, 2021 have been fully considered but they are not persuasive.

Applicant argues that the invention is generally directed to an information processing apparatus that suppresses increase of processing load on the information processing apparatus and reduces possibility of leakage of information by suppressing unnecessary requirement of key information for the log information and that the claimed solution is “necessarily rooted in computer technology in order to overcome a problem specifically arising In the realm of the information processing apparatus to enable reduction of processing load on the information processing apparatus which occurs during a process of the settlement of a commercial transition,” and therefore is eligible under 35 USC 101. It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If the claims are amended to include specific limitations that perform the functions that the applicant argues, then the claims might overcome the 35 USC 101 rejection.  Unfortunately it is not clear how the current limitations perform these functions.

Applicant argues that Kameda and Moshal fail to teach, suggest, or render obvious the features of “perform settlement of a commercial transaction to generate log information…the log information includes a time at which the settlement is performed,” .




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687